Citation Nr: 1108869	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-36 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD, to include anxiety and depression.

3.  Entitlement to service connection for a testicle disability, to include torn skin.

4.  Entitlement to service connection for a prostate disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has PTSD. 

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has psychiatric disability other than PTSD, to include anxiety and depression, that is related to active duty.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's testicle disability, to include torn skin, is related to active duty.

4.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's prostate disability is related to active duty.

5.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A psychiatric disability other than PTSD, to include anxiety and depression, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  A testicle disability, to include torn skin, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  A prostate disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).  

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in January 2007, VA informed the appellant of what evidence was required to substantiate his claims for service connection for PTSD, a psychiatric disability to include anxiety and depression, and a prostate disability, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case with respect to the claims for PTSD, a psychiatric disability other than PTSD (to include anxiety and depression), a testicle disability, and a prostate disability, was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims for service connection for PTSD, a psychiatric disability other than PTSD (to include anxiety and depression), and a prostate disability, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case with respect to the claims for service connection for PTSD, a psychiatric disability other than PTSD (to include anxiety and depression), a testicle disability, and a prostate disability.

The Board observes that VA did not provide the Veteran VCAA notice with regard to the claims for service connection for a TIDU. 

In this regard, VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that the TDIU notice defect did not affect the essential fairness of the adjudication of the Veteran's claim for a TDIU.  The Veteran has been represented by a service organization and an attorney during the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  An October 2008 Statement of the Case provided the Veteran the criteria for a TDIU, and explained why the claim was denied.  This was followed by readjudication in supplemental statements of the case dated in August 2009 and September 2010.  These factors demonstrate that the Veteran had actual knowledge of the evidence required to substantiate his claim for a TDIU.  See Sanders, supra.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, and a determination and medical records from the Social Security Administration (SSA).  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant was afforded a VA examination for diabetes mellitus, his sole service-connected disability on which TDIU may be based, in September 2009.  He was afforded a VA examination for PTSD in November 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they are predicated on a reading of the Veteran's claims file and medical records, and the results of the current examinations.  They consider all of the pertinent evidence of record, to include the statements of the Veteran.  Rationale was provided for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Veteran was not afforded a VA examination for his claims for a psychiatric disability other than PTSD (to include anxiety and depression), a testicle disability or a prostate disability.  As discussed below, the Board finds that there is no medical evidence indicating that any of these disabilities may be etiologically associated with any established in-service event, injury, or disease.  The Board recognizes that the Court in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that any of these disabilities might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a medical opinion regarding any of these issues is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including psychosis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran served in Vietnam, and therefore exposure to herbicides is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, prostate cancer, but not prostatitis, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

In this case, the Veteran has not been diagnosed with prostate cancer and does not allege that he has prostate cancer.  Thus, entitlement to service connection for a prostate disability on a presumptive basis as a result of exposure to herbicide will not be addressed below.

In addition to the general regulations for service connection set forth above, service connection for PTSD also requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor(s) occurred; and (3) medical evidence establishing a link between the current diagnosis and the stressor(s) in service.  38 C.F.R. § 3.304(f).  

The Board observes that the Veteran has not been notified of amendments to section 3.304(f) during the pendency of his claim.  However, as the amendments are not unfavorable, the lack of notice is not prejudicial.  The Board also observes that these amendments are not relevant to the Veteran's claim, as the question of whether he experienced a stressor during active duty is not dispositive to his claim. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has PTSD related to a number of stressors that occurred in Vietnam, including witnessing many rapes.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  

The Board finds that the evidence does not show that the Veteran has PTSD.  A December 1993 SSA determination provides a primary diagnosis of adjustment disorder.  VA and private treatment records are negative for actual, formal diagnoses of PTSD.  An October 2008 VA outpatient treatment report provides an Axis I diagnosis of major depressive disorder, recurrent with anxiety, and possible PTSD (italics added).  

The report of the November 2010 VA PTSD examination provides that the examiner reviewed the Veteran's claims file, and sets forth a detailed review of the Veteran's military and post-military history, the Veteran's reported stressors and subjective complaints, and the current psychiatric and diagnostic examination results.  The examiner noted that although PTSD had been considered, it had never been diagnosed.  The final Axis I diagnosis was malingering.  The examiner commented that the Veteran did not have PTSD.  The examiner also commented that as the Veteran was assessed with malingering, no psychiatric disorder was diagnosed.  The examiner noted that the Veteran had reported depressive symptoms, but that there were significant concerns with his credibility.  These were shared by this examiner and the Veteran's treatment provider.  The Veteran volunteered a number of stereotypical PTSD-related symptoms without being asked (a reporting style typical of those with a response bias agenda, but not of genuine reporters).  His report contained stereotypical PTSD symptoms with few clear connections among inservice events and current functioning.  Results of psychological testing indicated gross exaggeration of symptoms and functional impairment.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with references to the Veteran's treatment history and current examination findings.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board recognizes the Veteran's allegations in support of this claim.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing PTSD symptoms during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran, however, is not competent to diagnose himself with PTSD.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no evidence of current PTSD for which service connection may be granted, service connection is not warranted.  

The Veteran also contends that he has a psychiatric disability other than PTSD (to include anxiety and depression), a testicle disability (to include torn skin) and a prostate disability as a result of active duty.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for each of these disabilities.  

The Veteran's service treatment records are negative for any complaints, symptoms, findings or diagnoses related to these claimed disabilities.  The Veteran's August 1971 report of separation medical examination indicates that he was normal on all clinical evaluations, and identifies no defects or diagnoses.  

Because these claimed disabilities were not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Because a psychosis was not seen within one year of the Veteran's separation from service, presumptive service connection is not warranted.

The post-service medical records are negative for depression, anxiety, testicle disability or prostate disability for many years after the Veteran's separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

There is no competent medical evidence linking the Veteran's claimed depression, anxiety, testicle disability or prostate disability to his active duty.  

In fact, the competent medical evidence demonstrates that the Veteran's depression, anxiety and testicle disabilities started as a result of a 1980 work injury, many years after his separation from active duty.  The competent medical evidence also demonstrates that the Veteran's prostate disability began many years after his separation from active duty.  

An undated report from a private medical clinic provides a history of a 1980 back injury in a coal mine that occurred when the Veteran pulled a machine cable weighing several hundred pounds.  Results of physical examination resulted in a pertinent impression of herniated disc L6-L6 spine with radiculopathy, and moderate depression secondary to chronic pain.  

A 1988 private hospital discharge summary provides that the Veteran was hospitalized from late March to early April 1988.  He was admitted with an impression of pyelonephritis and acute prostatitis.  The pertinent discharge diagnosis was acute pyelonephritis.  

A February 1990 private medical record relates that the Veteran complained of recurrent episodes of dysuria and gross hematuria.  The diagnosis was prostatitis with hematuria.  From February to June 1993, the Veteran complained of penile irritation, but was voiding satisfactorily, with occasional right testicular discomfort.  The diagnosis was recurrent prostatitis.  

An April 1990 Telephone Report of Contact between the Kentucky Division for Disability Determination and Dr. C.A. relates that the physician stated that the Veteran's depression was primarily secondary to his physical impairment.  Dr. C.A. described the Veteran's back symptoms, including pain and limitation of motion.  

A May 1990 psychiatric report conducted for the Kentucky Division for Disability Determination relates that the Veteran reported being unable to work after an August 1980 work injury.  Since then, back pain had prevented him from work or doing activities he used to do, such as camping, trapping, fishing, hunting and walking.  The report notes that the Veteran's mood and affect suggested a depressed mood related to his physical health problems.  It notes in essence that there might be a functional disorder based on secondary emotional overlay due to physical issues, and the Veteran's inability to work on a regular basis, based on his statements.  

A January 1993 report by a private psychiatrist notes that the Veteran hurt his back in 1980 or 1981 at work, and had experience a number of medical problems since then, including a nerve problem.  The Axis I diagnosis was major depressive disorder, recurrent; and anxiety disorder NOS.  

A March 1998 private medical report sent to Dr. C. A. provides that the Veteran reported a history of intermittent pain in the testicular region since the 1981 mining accident.  He reported that had occasionally developed a "knot" behind the right testicle with pain going up into the area of his mid-abdomen.  It was occasionally associated with irritative voiding symptoms.  He had also been diagnosed with prostatitis in the past.  The Veteran stated that the mass occurred every one or two months, lasted three to four days, and was treated with antibiotics.  The physician writing the report stated that it certainly sounded like this could be evidence of chronic epididymitis and did not sound like an indirect inguinal hernia.  He asked the Veteran to return when he next noticed the knot.  The physician writing the report stated that there was not much he could offer as it had been going on since 1981.  

A November 1998 private hospital discharge summary, written by Dr. C.A., provides that the Veteran was discharged with pertinent diagnoses of acute bacterial prostatitis and gross hematuria.  

A May 1999 VA social work report relates that the Veteran reported bouts of depression since being forced to retire due to medical reasons in the 1980s.  

The Board finds that the foregoing medical records and opinions linking the Veteran's depression, anxiety and testicle disabilities to a 1980 work injury weigh heavily against the Veteran's claims.  Significantly, the medical records and opinions are based in part on the Veteran's own reported history, which he gave while seeking medical treatment.  The Board finds that the medical history the Veteran provided to medical care providers while seeking treatment, many years before his current claim for VA benefits, are particularly credible as to the onset and duration of his symptoms.  

For the same reason, the Board finds that the foregoing medical records showing that the Veteran had no prostate disability for many years after service, and containing no evidence linking it to the Veteran's service, weigh heavily against the Veteran's claim for service connection for that disability. 

Again, there is no competent medical evidence to the contrary of these medical records and opinions.  

The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to diagnosis himself with depression, anxiety, a testicle disability, or a prostate disability; state that any depression, anxiety, testicle or prostate symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current depression, anxiety, testicle or prostate disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu, supra. 

Further, the Board finds that the Veteran's assertions as to continuity of symptomatology of the claimed disabilities since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, while seeking post-service treatment, the Veteran never informed his care providers that his depression, anxiety, testicle symptoms or prostate symptoms had begun during active duty or as a result of active duty.  

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing no relevant complaints, symptoms, findings or diagnoses) and the post-service medical records (containing no evidence linking any of the claimed disabilities to the Veteran's service) outweigh his contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for PTSD; a psychiatric disability other than PTSD, to include anxiety and depression; a testicle disability, to include torn skin; or a prostate disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

The Veteran asserts that he is entitled to a TDIU.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2010).  In determining whether the veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19 (2010).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a TDIU.  

The Veteran's sole service-connected disability is diabetes mellitus, evaluated as 10 percent disabling.  Thus, the basic schedular requirements for consideration of a TDIU rating have not been met.  38 C.F.R. § 4.16(a).

Further, there is no competent medical evidence that the Veteran's service-connected diabetes mellitus renders the Veteran unable to secure and follow a substantially gainful occupation.  Thus, entitlement to a TDIU on an extraschedular basis must be denied.

In this regard, there are no employment records indicating that the Veteran's service-connected diabetes mellitus prevents him from securing or following a substantially gainful occupation.  The private medical evidence addressed in detail above indicates that the Veteran became unable to work in 1980 or 1981 due to non-service-connected injuries incurred in an industrial mining accident.  

The report of the September 2009 VA diabetes mellitus examination provides that the Veteran's diabetes mellitus did not restrict his ability to perform strenuous activities, and had no effect on his daily activities.  The Board finds that the report is highly probative evidence against the Veteran's claim for a TDIU.  The opinion is based on the Veteran's past medical history and current physical findings, to which the examination refers in detail.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board is aware of the Veteran's contentions that he cannot work due to his service-connected disability.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge.  Barr, supra; Washington, supra.  Under certain circumstances, lay statements may serve to support a claim for VA benefits.

However, the Board finds that the competent clinical evidence of record, including the September 2009 VA medical opinion that the Veteran's service-connected diabetes mellitus did not restrict his ability to perform strenuous activities, and had no effect on his daily activities, outweigh the Veteran's assertions.

The Board is aware that in Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court indicated that the Board cannot deny a veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.  In this case, the September 2009 VA examination report is evidence that the Veteran is not unemployable due to his service-connected diabetes mellitus.

The Board has also considered the guidance of the Court established in Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the facts in this case are distinguishable from Bowling.  In Bowling, according to the Court, there was, at least, a plausible basis in the record for a conclusion that the veteran was unable to secure and follow a substantially gainful occupation due to a service-connected disability.  In the present case, the record contains no plausible evidence that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected diabetes mellitus.  Indeed, the competent medical evidence of record indicates the exact opposite.

In sum, the weight of the credible evidence demonstrates that the Veteran is not entitled to a TDIU rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disability other than PTSD, to include anxiety and depression, is denied.

Service connection for a testicle disability, to include torn skin, is denied.  

Service connection for a prostate disability is denied.

A TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


